DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 04 May 2021 to the previous Office action dated 04 February 2021 is acknowledged. Pursuant to amendments therein, claims 1, 4-10, 16-18, and 20 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein as set forth below.
Applicant is advised that should claim 16 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. (US 2013/0035396 A1; published 07 February 2013; of record) in view of Lowe et al. (US 2015/0050342 Al; published 19 February 2015; of record).
Moen et al. discloses antimicrobial cleansing compositions (title) such as hand cleansing foams and gel soaps (i.e., topical composition) (paragraph [0001]) wherein Formulation 1 comprises 0.88 wt% didecyldimonium chloride (i.e., didecyl dimethyl ammonium chloride), 0.50 wt% polymethacrylamidopropyltrimonium chloride (i.e., a second quaternary ammonium salt), cocamidopropyl betaine (i.e., surfactant), and water (i.e., a cosmetically acceptable base) (Table 6) and reduces E. coli after a 60 second wash (Example 6; paragraphs [0053]-[0054]).  The didecyldimonium chloride may be in combination with other quaternary ammonium biocides such as benzalkonium chloride, benzethonium chloride, didecyldimonium chloride, dioctyldimonium chloride, and combinations thereof (claim 4), and the quaternary ammonium biocides may make up about 0.01-10 wt% of the composition (claim 1).  A polar carrier solvent other than water may be used such as glycerin, propylene glycol, butylene glycol, polyethylene glycol, and combinations thereof (i.e., alcohols) (claim 2).  The compositions show antimicrobial benefit at 60 seconds of contacting (Examples).
Moen et al. does not disclose niacinamide as claimed.
Lowe et al. discloses compositions for treating or preventing skin disorders associated with inflammation of the skin such as bacterial dermatoses (i.e., topical antimicrobial compositions) (claims 51, 54) comprising 0.5-5 wt% niacinamide (claims 1,31) wherein such niacinamide is added as an anti-inflammatory (paragraph [0020]) and wherein the composition is formulated as a gel or cleanser (paragraph [0091]).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moen et al. and Lowe et al. by adding the 0.5-5 wt% niacinamide of Lowe et al. to the composition of Moen et al. such as Formulation 1, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to reduce inflammation that accompanies skin microbial infection as suggested by Lowe et al.
Regarding the claimed second quaternary ammonium salt, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Moen et al. as discussed above and to make the composition of Moen et al. in view of Lowe et al. as discussed above comprising a combination of quaternary ammonium biocides such as benzalkonium chloride, benzethonium chloride, and didecyldimonium chloride, in a concentration of about 0.01-10 wt%, with a reasonable expectation of success.  Such concentration range overlaps the claimed concentration ranges, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding the claimed recitation of antimicrobial benefit lasting at least 3 hours, Moen et al. teaches antimicrobial benefit at 60 seconds of contacting, which means that the microbial count is necessarily lower thereafter, including at 3 hours thereafter, than it would have been absent such contact, and given that the composition of Moen et al. in view of Lowe et al. as discussed above is the same as the claimed composition as 
Regarding claim 5, the range disclosed by Lowe et al. of 0.5-5 wt% overlaps the claimed range of 2-5 wt%, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claims 6-7 and 9, such recitations require no additional structure and/or are recitations of intended use that require no additional structure, and such structure as disclosed in the prior art as discussed above satisfies such claim requirements.
Regarding claims 8 and 17, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Moen et al. as discussed above and to make the composition of Moen et al. in view of Lowe et al. as discussed above comprising one or more polar carrier solvents other than or in addition to water such as glycerin, propylene glycol, butylene glycol, polyethylene glycol, and combinations thereof (i.e., alcohols), with a reasonable expectation of success.
Regarding claims 16 and 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Moen et al. as discussed above and to make the composition of 
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Lowe et al. as discussed above and to make the composition of Moen et al. in view of Lowe et al. as discussed above with suitable solvents therein including water and alcohols such as ethanol, with a reasonable expectation of success, given that Lowe et al. teaches that suitable solvents in cleaners and gels include water and alcohols such as ethanol.
Although the instant specification asserts unexpected results, such results are not commensurate in scope with the claimed invention in that only a single inventive example was tested, and the instant claims do not recite all constituents and particular concentrations of each constituent as listed in the inventive example.

Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive.
Applicant argues that Moen et al. fails to disclose antimicrobial benefit lasting at least 3 hours (remarks page 6).  In response, such newly claimed limitation is expressly discussed in the rejection above.
Applicant argues that the claimed composition exhibits unexpected results (remarks pages 6).  In response, the asserted unexpected results are not commensurate in scope with the claims as noted in the rejection.

Regarding asserted hindsight reasoning, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper per MPEP 2145(X)(A), and here only knowledge as evidenced by the cited prior art references is used in the rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.